                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 JENSEN CASH OVESIAN,                         §
                                              §
       Plaintiff,                             §
                                              §
 v.                                           §
                                              §   Civil Action No. 4:21-cv-168-ALM-KPJ
 DENTON DISTRICT ATTORNEY’S                   §
 OFFICE, et al.,                              §
                                              §
       Defendants.                            §

                        MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Jensen Cash Ovesian’s (“Plaintiff”) Motion to

Appoint Counsel (Dkt. 16). Upon consideration, the Court finds the Motions (Dkt. 16) is hereby

DENIED WITHOUT PREJUDICE.

                                   I.   BACKGROUND

       On February 8, 2021, Plaintiff filed an Original Complaint (Dkt. 1) against nine

Defendants. On March 22, 2021, before any Defendant filed an answer or otherwise responsive

pleading, Plaintiff filed a First Amended Complaint (styled as a “Second Amended Complaint”)

(Dkt. 7), which asserts claims against twenty-four Defendants. On April 29, 2021, before any

Defendant filed an answer or otherwise responsive pleading, Plaintiff filed a Second Amended

Complaint (styled as a “Third Amended Complaint”) (Dkt. 10) against twenty -five Defendants.

       Thereafter, Defendants Liberty Mutual, Farmers Insurance, and Wildridge respectively

filed a Motion to Dismiss (Dkt. 12), a Motion for a More Definite Statement (Dkt. 14), and a

Motion for Judgment on the Pleadings (Dkt. 15). On May 20, 2021, Plaintiff filed his Motion to

Appoint Counsel (Dkt. 16), which requests counsel be appointed because, inter alia, Defendant

BBVA closed a bank account, Defendant Liberty Mutual’s Motion to Dismiss constitutes a


                                              1
defamatory act, and “[t]wo defendant parties have referred to plaintiff[’]s grievances as personal

issues.” Id.

                                        II.   ANALYSIS

       There is no automatic right to appointment of counsel in a civil proceeding. See Ulmer v.

Chancellor, 691 F.2d 209, 212 – 13 (5th Cir. 1982). In civil cases, a federal district court has

discretion to appoint counsel if exceptional circumstances exist and if doing so would advance the

proper administration of justice. See id. Factors to consider include (1) the type and complexity of

the case, (2) whether an indigent party is capable of adequately presenting his case, (3) whether an

indigent party is in a position to adequately investigate the case, and (4) whether evidence will

consist, in large part, of conflicting testimony “so as to require the skill in the presentation of

evidence and in cross examination.” Id. at 213.

       Having reviewed the Second Amended Complaint (Dkt. 10), Plaintiff’s lawsuit concerns

numerous discrete fact patterns, such as false reporting from a hospital, a church’s alleged misuse

of its nonprofit status to accrue financial benefits, inappropriate physical contact at a Costco a nd

Wal-Mart, and denial of public benefits from a Texas state agency.

       The Court does not find the allegations and the claims asserted therefrom unduly

complicated such that appointment of counsel is necessary . See Carroll v. Rupert, No. 6:15-cv-

569, 2017 WL 11446977, at *1 (E.D. Tex. May 5, 2017). Nor does the Court find that any other

exceptional circumstance exists. Accordingly, Plaintiff’s Motion to Appoint Counsel (Dkt. 10) is

DENIED WITHOUT PREJUDICE. As this litigation matures, the Court may consider

appointment of counsel if this case becomes complex and exceptional circumstances exist.




                                                  2
.

                                      III. CONCLUSION

         For the foregoing reasons, the Court finds Plaintiff’s Motion to Appoint Counsel (Dkt.

    16) is DENIED WITHOUT PREJUDICE.

         So ORDERED and SIGNED this 24th day of May, 2021.




                                              ____________________________________
                                              KIMBERLY C. PRIEST JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
